Exhibit 10.1
Amendment No. 1
To Employment Agreement
     This Amendment No. 1 (“Amendment”) to the Employment Agreement
(“Agreement”) is made as of July 18, 2008 (“Amendment Effective Date”) by and
between Global Telecom & Technology, Inc. (“Company”) and Richard D. Calder, Jr.
(“Executive”).
     A. Company and Executive have entered into the Agreement on May 7, 2007.
     B. Company and Executive desire to amend the Agreement in accordance with
the terms of this Amendment.
     Accordingly, the parties, intending to be legally bound, hereby agree as
follows:

  1.   Definitions. Unless otherwise defined in this Amendment, all capitalized
terms shall have the meanings ascribed to such terms in the Agreement.     2.  
Vesting of Equity Upon a Change of Control.

     Section 5.4 of the Agreement is amended by adding the following language at
the end of Section 5.4:
All existing equity grants, including restricted stock, stock options, and all
other equity grants of any type, will immediately vest upon the “Change of
Control” of the Company. For purposes of this Agreement, “Change in Control”
shall mean: (i) The Company is merged, consolidated or reorganized into or with
another corporation or other legal person (an “Acquirer”) and, as a result of
such merger, consolidation or reorganization, less than fifty percent (50%) of
the outstanding voting securities entitled to vote generally in the election of
directors of the surviving, resulting or acquiring corporation or other legal
person are owned, directly or indirectly in the aggregate by the stockholders of
the Company immediately prior to such merger, consolidation or reorganization,
other than by the Acquirer or any corporation or other legal person controlling,
controlled by or under common control with the Acquirer; (ii) the Company sells
all or substantially all of its business and/or assets to an Acquirer, of which
less than fifty percent (50%) of the outstanding voting securities entitled to
vote generally in the election of directors are owned, directly or indirectly,
in the aggregate by the stockholders of the Company immediately prior to such
sale, other than by any corporation or other legal person controlling,
controlled by or under common control with the Acquirer; or (iii) any other
transaction or series of related transactions having an economic effect
substantially equivalent to any of the foregoing in subsections (i) or
(ii) immediately above.
Notwithstanding the foregoing, the following types of transactions shall not be
deemed to be a Change of Control: (a) any transaction entered into among or
between the Company and stockholders of the Company if immediately prior to such
a transaction, the acquiring stockholders held thirty percent (30%) of the
outstanding voting securities; or (b) any acquisition by the Company or any of
its subsidiaries.

  3.   Vesting of Equity.

      Section 7.4(iii) of the Agreement is amended by deleting the language in
its entirety and inserting the following new language:

(iii) all existing equity grants, including restricted stock, sock options, and
all other equity grants of any type, will immediately vest upon the effective
date of termination.

 



--------------------------------------------------------------------------------



 



  4.   Payment of Bonus on a Prorated Basis.

      Section 7.4 of the Agreement is amended by adding the following new
Section 7.4(iv) immediately after revised Section 7.4(iii):

and, (iv) pay to the Executive his annual bonus on a pro-rated basis as measured
from January 1st of that calendar year. For example and illustrative purposes
only, if Executive is terminated without any Cause or resigns for Good Reason as
of June 30th , Executive shall be entitled to receive fifty percent (50%) of his
target bonus amount as set forth is Section 5.3 above. The bonus payment may be
made immediately or in twelve (12) equal installments along with the base salary
continuation at the discretion of the Company.

  5.   No Other Amendments. Except as specifically amended herein, all terms and
condition of the Agreement shall remain in full force and effect as written.    
6.   Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
applicable principles of conflicts of laws.     7.   Counterparts. This
Amendment may be executed in counterparts, each of which shall be an original
but all of which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
effective as of the Amendment Effective Date stated above.
GLOBAL TELECOM &
TECHNOLOGY, INC.



By: /s/ H. BRIAN THOMPSON   By: /s/ Richard D. Calder, Jr.
Richard D. Calder, Jr.

Print Name: H. BRIAN THOMPSON
Print Title: EXECUTIVE CHAIRMAN
Date: August 1, 2008

 